I concur in the result of the opinion herein. The basis of such an action is the fraud upon the rights given to an employee in Missouri by our exemption statutes. The petition in this case covers more ground than it should have covered. In my judgment, the plaintiff Railways Company could have maintained a suit against McCardle to prevent him from instituting these numerous suits, the object of which was to obviate the effect of the exemption statutes of Missouri as to citizens of Missouri. The Railways Company has such an interest in these attachment suits (as garnishee) as to give it a standing as a party plaintiff. As garnishee it must not let the case go by default, but must place itself aright with its Missouri creditor employees by appearing continuously in such cases. It has such interest by reason of the multiplicity of suits as will permit it to maintain an action such as is here brought, in its own right, as against McCardle, or as against McCardle and any particular client of his, who was bringing or threatening to bring such suits. The Railways Company could join McCardle and any one particular client, as defendants. It could maintain an action as against McCardle alone as to bringing such suits for any or all clients represented by him. The Railways Company had more than a passing interest in the perpetration of this fraud upon the laws of the State. It is being continuously harassed by these numerous garnishment proceedings, to which it is made a party, in the very act of perpetrating the fraud upon our laws. We are firmly convinced that the Railways Company can maintain an action to enjoin such frauds upon our laws. It was not necessary for it to have joined Campbell as party plaintiff. All the judges concur in these additional views. *Page 370